NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  ESAHIN MUNIZ-MUNGUIA, Appellant.

                             No. 1 CA-CR 16-0750
                               FILED 3-27-2018


          Appeal from the Superior Court in Maricopa County
                       No. CR2015-138820-001
         The Honorable Annielaurie Van Wie, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Jeffrey L. Force
Counsel for Appellant
                       STATE v. MUNIZ-MUNGUIA
                          Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Randall M. Howe delivered the decision of the Court, in
which Judge Peter B. Swann and Judge Maria Elena Cruz joined.


H O W E, Judge:

¶1             This appeal is filed in accordance with Anders v. California, 386
U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Counsel for Esahin
Muniz-Munguia has advised this Court that counsel found no arguable
questions of law and asks us to search the record for fundamental error.
Muniz-Munguia was convicted of two counts of aggravated DUI, both class
4 felonies, and one count of leaving an accident involving damage to a
vehicle, a class 2 misdemeanor. Muniz-Munguia was given an opportunity
to file a supplemental brief in propria persona; he has not done so. After
reviewing the record, we affirm Muniz-Munguia’s convictions and
sentences.

                 FACTS AND PROCEDURAL HISTORY

¶2           We view the facts in the lights most favorable to sustaining
the judgment and resolve all reasonable inferences against Muniz-
Munguia. See State v. Fontes, 195 Ariz. 229, 230 ¶ 2 (App. 1998). In May 2015,
Muniz-Munguia lost control of his car, went over the median, and crashed
into another car. After Muniz-Munguia’s car came to stop, a witness saw
three men exit the car. Two of them, including Muniz-Munguia,
immediately ran away from the scene. The third man asked the witness if
they needed to stay at the scene, and the witness replied yes and that the
police were on their way. The third man then ran from the scene.

¶3            Officer Jason Stokes arrived at the scene and talked to the
driver that Muniz-Munguia had collided into. He obtained a description of
Muniz-Munguia and his direction of travel and then headed in that
direction. At a trailer park about a half block away, Officer Stokes saw
Muniz-Munguia, who matched the description he had received, weaving
through trailers. Officer Stokes stopped Muniz-Munguia and observed that
he seemed incoherent, had slurred speech, bloodshot eyes, and an odor of
alcohol on his breath. Muniz-Munguia admitted that he was the owner and
driver of the abandoned car involved in the crash and that he was coming
from a party where he had been drinking alcohol. When asked for his


                                       2
                      STATE v. MUNIZ-MUNGUIA
                         Decision of the Court

identification, Muniz-Munguia presented Officer Stokes with an Arizona
identification card rather than a driver’s license. Officer Stokes took Muniz-
Munguia back to the scene of the crash, and both the other driver and
witness identified him as the driver. For Muniz-Munguia’s safety, Officer
Stokes did not have him perform any field sobriety tests because he could
not stand up very well. Officer Stokes subsequently arrested Muniz-
Munguia for DUI and took him to a police station for processing.

¶4           Officer Keith Broughten conducted a breathalyzer test and
drew a blood sample for later analysis. During this time, Muniz-Munguia
admitted to Officer Broughten that he had been drinking, that he had been
driving the car in the crash, and that his driver’s license had been
suspended. When Officer Broughten ran a check on Muniz-Munguia’s
license, however, the results said that his driving privileges were not
suspended.

¶5            At trial, a forensic scientist for the Phoenix Police Crime
Laboratory testified that she analyzed Muniz-Munguia’s blood and
concluded that it had a blood alcohol concentration (“BAC”) of 0.170. She
also testified that the scientific community asserts that all people are
impaired to drive a car with a 0.08 BAC, regardless of a person’s experience
with alcohol.

¶6             An investigator and deputy custodian of records for the
Motor Vehicle Division (“MVD”) reviewed Muniz-Munguia’s driving
record and testified that Muniz-Munguia’s license had been suspended
three times before the crash. The suspensions occurred in October 2013,
December 2013, and February 2014. The investigator also testified that the
MVD sent letters to Muniz-Munguia’s address notifying him of the
suspensions and how to get his license reinstated. Muniz-Munguia did not
address any of the suspensions by the time of the collision, however. The
investigator further testified that Muniz-Munguia’s driving record
incorrectly listed his gender as female. He described the mistake as an
unfortunate typo, but he asserted that the typo did not make the driving
record any less credible.

¶7           The jury found Muniz-Munguia guilty on all three counts.
The trial court conducted the sentencing hearing in compliance with
Muniz-Munguia’s constitutional rights and Arizona Rule of Criminal
Procedure 26. The court sentenced Muniz-Munguia to four months in the
Department of Corrections, followed by two years of supervised probation.
The court awarded Muniz-Munguia with one day presentence




                                      3
                      STATE v. MUNIZ-MUNGUIA
                         Decision of the Court

incarceration credit and ordered him to pay the applicable DUI fines, fees,
and assessments. Muniz-Munguia timely appealed.

                              DISCUSSION

¶8            We review Muniz-Munguia’s convictions and sentences for
fundamental error. See State v. Flores, 227 Ariz. 509, 512 ¶ 12 (App. 2011).
Counsel for Muniz-Munguia has advised this Court that after a diligent
search of the entire record, counsel has found no arguable question of law.
We have read and considered counsel’s brief and fully reviewed the record
for reversible error, see Leon, 104 Ariz. at 300, and find none. All of the
proceedings were conducted in compliance with the Arizona Rules of
Criminal Procedure. So far as the record reveals, counsel represented
Muniz-Munguia at all stages of the proceedings, and the sentences imposed
were within the statutory guidelines. We decline to order briefing and
affirm Muniz-Munguia’s convictions and sentences.

¶9            Upon the filing of this decision, defense counsel shall inform
Muniz-Munguia of the status of the appeal and of his future options.
Counsel has no further obligations unless, upon review, counsel finds an
issue appropriate for submission to the Arizona Supreme Court by petition
for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Muniz-
Munguia shall have 30 days from the date of this decision to proceed, if he
desires, with a pro per motion for reconsideration or petition for review.

                              CONCLUSION

¶10          For the foregoing reasons, we affirm.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                       4